Title: Samuel McDowell Reid to Thomas Jefferson, 22 September 1817
From: Reid, Samuel McDowell
To: Jefferson, Thomas


                    
                        Sir
                        Lexington
Sep 22d 1817
                    
                    Being requested by Patrick Henry, I enclose you a receipt for the taxes on your land in this County for the years 1816–17
                    Patrick says that he believes that those persons who own land adjoining yours are daily trespassing On you and that if you will send your title papers or Copies of them he will have the land surveyed and endeavour to prevent intruders for the  future
                    
                        I am Sir With great respect Your obt Servt
                        samuel McD Reid
                    
                